Title: General Orders, 14 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Sunday October 14th 1781
                     Parole St Vincent
                     Countersigns Grenada Tobago
                  
                  For the Trenches tomorrow
                  Major General Lincoln
                  Brigadier General ClintonMajor General Lincoln’s Division to mount in the Trenches tomorrow.
                  The Effects of the late Colonel Scammell will be disposed of at public Sale tomorrow at three ô clock P.M. at Major Rice’s tent in General Hazen’s brigade.
               